+   ._.“-




                       The Attorney              General          of Texas
                                          September     5,     1979.
MARK WHITE
Attorney General


                   Mr. Andy Shwal, Executive Director          Opinion No. MW-53
                   Texas Prosecutors Coordinating
                     Council                                   Re: The length of the terms of
                   P. 0. Box 13555                             office of members of the Texas
                   Austin, Texas 767R                          Prosecutors Coordinating Council.

                   Dear Mr. Shuvah

                         You have asked our opinion on the length of the terms of office of the
                   members of .the Texas Prosecutors Coordinating Council. The statute
                   provides that the members of the council are appointed to ovc&apping four-
                   year terms. V.T.C.S. arty 332d, S 4. However, article 16, section 30 of the
                   Texas Constitution provides:

                              The duration of all offices not fiied by this
                              Constitution shsll never exceed two years .: . .

                   See also Tex. Const. art. 16, S 30a (provides for six-year terms of offices in
                   certain circumstances).

                         Under the clear terms. of the constitution, the fouryear terms
                   provided in the statute are impermissible. Kimbrough v. Rarnett, 55 S.W.
                   120(Tex. 1900). In similar situations the courts have concluded that persons
                   appointed to impermissibly long.terms serve the two-year term permitted by
                   the constitution. Delta Electric Const. Co. v. City of San Antonio, 437
                   S.W.Zd 602 (Tex. Civ. App. - San Antonio 1969, writ ref’d n.r.e.5 San
                   Antonio Independent School District v. State, 173 S.W. 525 (Tex. Civ. Apy
                       S    Antonio 1915, writ ref’d)     Accordingly, members of the Texas
                   ProsZtors Coordinating Council’serve for a term of two years or until
                   their successors are appointed and qualified. Tex. Const. art. 16, S 17.

                                                  SUMMARY

                              Members of the Texas Prosecutors Coordinating
                              Council serve terms of two years.




                                                             Attorney General of Texas


                                                 p.   169
c,..   ..




            Mr. Andy Shuval -    Page Two      (NW-53)



            JOHN W. FAINTER, JR.
            First Assistant Attorney General

            TED L. HARTLEY
            Executive Assistant Attorney General

            Prepared by C. Robert Heath
            Assistant Attorney General

            APPROVED:
            OPINIONCOMMI’MXE

            C. Robert Heath, Chairman
            David B. Brooks
            SusanGarrison
            Rick Gilpin
            William G Reid
            Bruce Youngblood




                                                   P. 170